CAMPBELL, Judge.
It is imperative that attorneys be familiar with the Rules of Practice in the Court of Appeals of North Carolina as well as with the statutory enactments of this State concerning appellate practice contained in Chapter 1, Article 27 of the North Carolina General Statutes.
Failure to comply with either these Rules or the applicable statutes will subject the appeal to dismissal.
There being no extension of time to docket the record on appeal with this Court in the instant case, Rule 5 of the Court of Appeals requires that the record be docketed within 90 days after the date of judgment appealed from.
Judgment in the instant case was dated 27 July 1972. By virtue of Rule 5 this appeal must have been docketed on or before 25 October 1972; it was not docketed until 4 December 1972. For failure to comply with the Rules of Practice, the appeal may be dismissed. Rule 48.
Nevertheless, we have reviewed the record and find no error. The evidence warrants the court’s findings of fact, and the facts found support the judgment.
Appeal dismissed.
Judges Britt and Baley concur.